CIACCIO, Judge.
Defendant, Ronald Rhome, was charged by Bill of Information, with armed robbery. R.S. 14:64. He was tried before a jury, found guilty as charged and sentenced, as a multiple offender, to fifty (50) years imprisonment at hard labor without benefit of probation, parole or suspension of sentence. R.S. 15:529.1.
On August 21, 1982, at approximately 2:30 p.m., Louise Watson was working as a manager and cashier at the Little General Food Store at 3549 General Mayer Street in Algiers, Louisiana when she was approached by the defendant, Ronald A. Rhome. Rhome held a butcher knife on the victim and demanded that she remove the money from the cash register and place it in a brown paper bag for him. Ms. Watson complied with the demand and the defendant left the store with the bag containing the money. The victim reported the incident to a mechanic, Clifton Huff, who worked in a building near the crime scene. Mr. Huff followed the defendant into the TOO block of Lee Lane where he disappeared behind some houses. The police were summoned and they apprehended the defendant in the bedroom of a house on Lee Lane after being granted admission to the house by the defendant’s mother. The police seized the knife, a brown paper bag, some money and clothing of the defendant which were in plain view. The defendant was identified by the victim as the perpetrator of the armed robbery and he was also identified by Mr. Huff as the man he had followed unto Lee Lane. The defendant contended that he remembered little about the crime as he had been drinking on the day of its commission. The defense was rejected by the jury which voted 11 to 1 to convict *603the defendant of the crime of armed robbery.
The defendant assigned no specific assignments of error but requested a review of the record for errors patent. Accordingly, this record has been reviewed and we find none.
Additionally, we have reviewed the record for sufficiency of evidence in accordance with State v. Raymo, 419 So.2d 858 (La.1982). We find that viewing the evidence in the light most favorable to the state, a rational finder of fact could have found that each and every element of armed robbery had been proved beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560; State v. Fuller, 414 So.2d 306 (La.1982).
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.